DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 8-25-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the piezoelectric device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter

4.	Claims 1-9 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: SAKASHITA et al (US 20110074249 A1) discloses POLYMER COMPOSITE PIEZOELECTRIC MATERIAL AND PIEZOELECTRIC DEVICE that utilizes a polymer matrix and additive(s). BADAHDAH et al (WO 2021228898 A1) teaches Polymer-ceramic piezoelectric composite used in e.g. printed circuit board, comprises polymer matrix and ceramic filler, where ceramic filler comprises ceramic powder, and polymer matrix comprises polysiloxane block copolymer. Neither SAKASHITA et al  nor BADAHDAH et al alone or in combination anticipate or render obvious a piezoelectric additive comprising greater than approximately five (5) percent by weight of the polymer composite thin film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	


CN 113490709 A Piezoelectric composition and use thereof
US 20210028347 A1 FLEXIBLE AND LOW COST PIEZOELECTRIC COMPOSITES WITH HIGH D33 VALUES
US 20200303621 A1 Composite used e.g. in automotive and medical applications, comprises polymer matrix formed from monomer or precursor polymer and dispersion of piezoelectric ceramic filler and ionic additive in matrix, where polymer is synthesized in-situ
JP 3908624 B2 Electroacoustic transducer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856